                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WALTER SMITH,

               Plaintiff,                                     OPINION AND ORDER
       v.
                                                                     14-cv-796-slc
BETH LIND, et al.,

               Defendants.


       Plaintiff Walter Smith is pursuing claims related to the adequacy of Ramadan meal

bags at Waupun Correctional Institution (Waupun) in 2008, 2009, 2010, and 2011; the

availability of proper foods for the 2009 Eid-ul-Fitr feast; and the adequacy of the halal diet.

With respect to his claims related to Ramadan meal bags and the adequacy of the halal diet

in particular, Smith claims that the food he was receiving between 2008 and 2011 sickened

him. Defendants have filed a motion for sanctions, asking the court to dismiss this lawsuit

with prejudice (and assess Smith a strike) on the ground that Smith fabricated years of food

logs that he recently produced during discovery. (Dkt. 143.) I am denying defendants’

motion without prejudice for the reasons stated below.


                                            OPINION

       “A district court has inherent power to sanction a party who ‘had willfully abused the

judicial process or otherwise conducted litigation in bad faith.’” Secrease v. W. & S. Life Ins. Co.,

800 F.3d 397, 401 (7th Cir. 2015) (quoting Salmeron v. Enterprise Recovery Sys., Inc., 579 F.3d 787,

793 (7th Cir. 2009)). “Dismissal can be appropriate when the plaintiff has abused the judicial

process by seeking relief based on information that the plaintiff knows is false.” Id. Defendants

have the burden to prove that the basis for seeking sanctions to a preponderance of the evidence.

See Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 778-81 (7th Cir. 2016).
       Here, defendants have raised legitimate concerns about the authenticity of the food logs

prepared and submitted by plaintiff. In January 2008, Smith’s doctor recommended that Smith

start keeping a food log to help him determine the foods that triggered his Irritable Bowel

Syndrome (IBS). During his May 9, 2019, deposition, Smith testified that he did keep such a

food log, but that his cousin, Rashida Williams, possessed it and was in the process of sending

it to him. (Smith Dep. (dkt. 91) 109-10.) On May 20, 2019, defendants served a discovery

request on Smith requesting all of his food logs. Smith took so long to produce the logs that the

court had to extend defendants’ summary judgment reply deadline multiple times.

       Smith finally produced the logs on August 15, 2019. That same day, defendants served

Smith’s counsel with follow up interrogatories, asking in Interrogatory Request No. 7 for Smith

to explain his delay. (See Anstaett Decl. Ex. 1 (dkt. 153-1).) Smith’s response deadline was

September 16, 2019. Defendants filed their motion for sanctions on August 21, 2019, without

waiting for Smith to respond to that interrogatory and without notifying Smith’s counsel.

       Smith filed his opposition brief on September 5, 2019, and his counsel submitted Smith’s

unverified response to the August 15 discovery requests. (See Anstaett Decl. Ex. 1 (dkt. 153-1)

6-7.) Smith’s counsel explains that while Smith agreed to the drafted responses over the phone,

he had not verified them as of September 5. In that response, Smith provides a number of

reasons for his delayed production of the food log. First, Smith explains that on June 11, 2019,

Smith was sent to restrictive housing. Smith was in segregation for one day, but during that day,

two things happened. First, the mail room received the 2008-2011 food log from Williams, but

sent it back to her because Smith was in segregation. Second, that day, all of Smith’s materials

in his cell, including the portions of his food log in his possession, were confiscated and mixed



                                               2
up in such a way that he had to go through his materials page-by-page to put them back together.




       These yet-to-be-verified representations raise questions about Smith’s truthfulness and

are rife with potential factual disputes. For instance, Smith’s claim that he was placed in

segregation on the exact date that the mail room received his food logs back from Williams

strains credulity. Additionally, Smith’s response doesn’t explain when he eventually received the

portion of the food log Williams was sending, just that it was a “couple of weeks” after it was

returned to her. Perhaps Smith could explain all of this if asked to do so. Defendants, however,

filed their motion without asking for more followup.

       Defendants’s motion is based on more than just Smith’s delay. They also contend that

the food log (Ex. 127 (dkt. 146) 13-168) has been fabricated because (1) the log entries appear

“too uniform to have been created in real time over the past eleven years,” and (2) Smith’s 2010

log places Ramadan on the wrong dates. This, contend defendants, could not have happened if

Smith had prepared the log at the time.

       As for the uniformity of the food log, there are factors supporting defendants’ suspicions,

but none is telling enough to cause this court to conclude that Smith must have fabricated his

entries. For instance, it is remarkable that from January 2008 through June, 2019, Smith seems

to have used the same blue pen to make his entries: the line width and hue of the ink are

uncannily similar over this 11½ year span. On the other hand, it may be that WCI has provided

the same brand and model of pen to inmates during this entire period, so that one should expect

decades of uniformity. To the same effect, one could point to the increasing terseness of Smith’s

entries, which might suggest that Smith was running out of steam toward the end of his




                                                3
fabrication project; on the other hand, there also are gaps and terse entries in the middle years,

undermining the strength of this inference.

       A redder flag (to the court, if not the defendants) is that many of Smith’s entries have

nothing to do how his meals are affecting him. Instead, Smith reports interactions he had with

Waupun staff, the status of his inmate complaints, that Waupun staff weren’t allowing him to

practice his religious beliefs, and that something is wrong with the water. Here are a few

examples:

       August 3, 2009: “Sent letter to Scrubbe on Ramadan bag meals for this year.” (Ex.
       127 (dkt. 146) 51.)

       August 4, 2009: “Scrubbe responded telling me not to fast, I don’t have to, she’s
       sooo wrong. She really doesn’t give a dam. I’m not sick when the fast starts and
       I’m not near death.” (Id.)

       September 22, 2009: “The Eid[-ul Fitr feast] was so bogus, wrong day . . . sat in
       chair whole time, no one ate . . . none Halal food. It was just wrong.” (Id. at 53.)

       September 26, 2009: “Refiled I.C. on Ramadan bugs. Ask plummers why they
       replacing pipes. They stated they were contaminating the water, [illegible] style
       pipe no longer used. Makes people sick!!!” (Id.)

       October 23, 2009: “[Warden] Meisner rejected Ramadan bag I.C. It is just a
       formality to them. My suffering somehow annoys them. Water contaminated
       I.C. returned contact Mr. Clover.” (Id. at 55.)

       In this and another federal lawsuit in this court, Smith is pursuing claims related to these

other issues. These log entries appear designed to help Smith prove his claims, not to identify

foods that trigger his IBS. If defendants renew their motion, then Smith will have to explain why

he included such entries in a food log.

       The reddest flag is that Smith screwed up the dates of Ramadan in 2010. Defendants

point out that Ramadan started on August 11 and ended on September 9, 2010, but Smith’s log

records reflect that he received meal bags between August 2 and September 3. (Ex. 127 (dkt.

                                                4
146) 75-77.) Defendants ask the court to construe these erroneous entries as evidence that

Smith recently fabricated the log.

       Not so fast, responds Smith; this was just a mistake, which is borne out by a log note to

himself on October of 2010 in which he notes that he had written the dates down wrong at that

time. (Smith Decl. (dkt. 152) ¶ 3; Ex. A (dkt. 152-1).) This explanation doesn’t make sense:

Smith’s entries are extraordinarily detailed almost every day and they predate the start of

Ramadan by over a week. How could Smith write such meticulous accounts of bureaucratic

mistreatment that hadn’t even occurred yet?

       Further, Smith doesn’t explain why he never actually corrected the August entries back

in October of 2010 when he claims he noticed his mistake. Defendants believe that Smith’s

October 2010 note also was fabricated. In support, defendants cite Smith’s later entries in

August as evidence that his story doesn’t hold together; they point out that if Smith really did

believe that it was August 11 when it was August 2, his subsequent entries related to other events

would also be 9 days off. However, several of Smith’s subsequent entries in August of 2010 –

related to when he filed inmate complaints and submitted health care requests – corroborate with

the correct date, not a date that was nine days earlier. Specifically:

               August 22, 2010: Smith wrote “sent an HSR, Ramadan bags
               causing severe cramp! Burning, bleeding, constipation, vomiting
               . . . .” (Ex. 127 (dkt. 146) 76). Smith’s medical records show that
               he did send the HSR on August 22, 2010. (Ex. 100 (dkt. 105)
               354.)

               August 22: Smith wrote that he filed inmate complaints about the
               Ramadan meal bags not having sufficient calories and about
               “intestine issues.” (Ex. 127 (dkt. 146) 76.) Smith’s inmate
               complaint records confirm that he submitted to inmate complaints,
               WCI-2010-17935 and WCI-2010-17684, that day. (Dkt. 96 at
               125.)


                                                 5
              August 25: Smith wrote: “I.C. on calories returned [because of]
              multiple issues,” and on August 26, he wrote that he resubmitted
              that inmate complaint. (Ex. 127 (dkt. 146) 76.) Smith’s inmate
              complaint record shows that on August 26, Smith wrote to the
              inmate complaint examiner that he had placed a revised complaint
              in the complaint box on August 26, 2010. (Dkt. 96, at 126.)

              August 31: Smith wrote: “Saw nurse about intestine cramps, all
              over and swollen and is making abnormal sounds . . . .” (Ex. 127
              (dkt. 146) 76.) Smith’s medical records confirm that he saw a
              nurse on that date regarding gastrointestinal symptoms. (Ex. 100
              (dkt. 105) 153.)


       All this being so, I am not going to dismiss plaintiff’s lawsuit at this juncture for two

reasons. First, defendant’s evidence is not strong enough to merit the sanction of dismissal. By

comparison, in Amonoo v. Sparling, No. 15-cv-603-slc, I granted defendants’ motion to dismiss

the pro se prisoner’s lawsuit as a sanction for having submitted fabricated documents to the

court. See dkts. 54 & 65. In Amonoo, I gave the plaintiff several opportunities to explain the

discrepancies between several critical documents, but he did not do so. Even then, I stated that

              Perhaps if the property inventory were the only document at issue,
              I would be disinclined to sanction plaintiff based solely on its
              submission given the outstanding questions regarding the
              differences between the two documents. However, the second
              document at issue – the alleged 2013 property receipt – is such an
              obvious fabrication that a sanction is appropriate.

                                              ***
              In sum, I conclude that the clear and convincing evidence
              establishes that plaintiff submitted at least one fabricated
              document, and probably two, with his summary judgment
              opposition materials. . . . I conclude that dismissal of this case is
              the most appropriate sanction under the circumstances.

              July 14, 2017 Order, dkt. 65, at 2, 5.




                                               6
       In the instant case, defendants’ evidence of fabrication is not as strong. I agree with

defendants that Smith’s logs are suspicious, but not suspicious enough for the court to kill this

lawsuit without more process, if we get there from here. More on this below.

       This segues to the second reason not to grant defendants’ motion: in the court’s view,

the defendants jumped the gun. Defendants claim that they did not need to try to resolve this

dispute with Smith’s counsel before filing their motion. That may be technically true in the

sense that the federal rules do not impose a safe harbor requirement in this situation. But where,

as here, the prisoner plaintiff has obtained volunteer counsel, professional courtesy (and this

court’s August 31, 2019 preliminary pretrial conference order, dkt. 78 at 1), required defendants

to provide opposing counsel with consideration and accommodation before filing a dismissal

motion based on their client’s alleged misconduct.

       This is a good spot to observe that none of the parties are using Smith’s food log in their

summary judgment submissions. This both lessens the egregiousness of any fraud, at least for the

time-being, and it gives us time to sort this out, if more sorting is needed. If it turns out that

neither side makes use of Smith’s food logs in this case, then this would further reduce the

egregiousness of any fraud by Smith.           While this court will not tolerate intentional

misrepresentations by litigants, and while the long wait for production of Smith’s food logs

disrupted the schedule, circuit law requires this court to consider other sanctions before resorting

to dismissal. Rivera v. Drake, 767 F.3d 685, 686-87 (7th Cir. 2014).

       In any event, I am denying defendants’ motion without prejudice. If, after reviewing

plaintiff’s verified discovery responses and after meeting and conferring with plaintiff’s attorney,

defendants wish to renew their motion, they may do so, but they will need to present something

stronger than what they’ve got now to obtain a sanction beyond striking the logs from evidence.

                                                 7
It is difficult for the court to envision resolving a renewed motion to dismiss without holding an

evidentiary hearing and making credibility determinations. At this point, the juice doesn’t seem

worth the squeeze, but maybe something will develop that changes the calculus.

       Both sides will bear their own costs on this motion. Defendants may have lost their

motion, but as noted above, they may actually be correct that Smith has committed fraud. They

just don’t have enough evidence to persuade me to dismiss Smith’s lawsuit. Defendants’

attorney should have met and conferred with opposing counsel first, but I don’t think that would

have persuaded counsel not to file this motion. This simply would have reversed the sequence

of both sides’ workload.




                                            ORDER


       IT IS ORDERED that defendants’ motion for sanctions (dkt. 143) is DENIED without

prejudice.



       Entered this 5th day of November, 2019.

                                             BY THE COURT:

                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge




                                                   8
